Citation Nr: 1700005	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  11-31 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD), with depressive disorder prior to February 25, 2009, and in excess of 50 percent thereafter.  

2.  Entitlement to service connection for a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.  This appeal comes to the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The RO in St. Petersburg, Florida is currently the Agency of Original Jurisdiction.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

In November 2011, the Veteran submitted a VA Form 9, wherein he stated he wished to attend a hearing before a Veterans Law Judge at a local VA office (Travel Board hearing).  This form was submitted in response to a statement of the case, which was issued by the RO that same month.  The Veteran was provided notification of his hearing on August 25, 2016, which was scheduled for October 18, 2016; however, in a September 14, 2016 correspondence, the Veteran's representative responded that he would not be able to attend the scheduled hearing.  At that time, the Veteran's representative asked for the hearing to be rescheduled for the next available date.  Good cause having been shown, the Veteran's Board hearing should be rescheduled.  38 C.F.R. § 20.704(c) (2016).  As the RO schedules Travel Board hearings, a remand is required for that purpose.

Accordingly, the case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a Travel Board hearing in accordance with the docket number of his appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




